Petition Denied and Memorandum Opinion filed October 28, 2021.




                                     In The

                       Fourteenth Court of Appeals

                              NO. 14-21-00336-CV

                   ALICE ADRIANNE JARMAN, Appellant

                                        V.

  BELINDA DIANNE JARMAN BROWN COSBY AND CHERYL LYNN
                 JARMAN FOSTER, Appellees

                   On Appeal from the Probate Court No. 4
                           Harris County, Texas
                     Trial Court Cause No. 441992-401

                         MEMORANDUM OPINION

      Appellant Alice Adrianne Jarman petitions this court to allow a permissive
interlocutory appeal of the trial court’s June 3, 2021 amended order denying
appellant’s motion for summary judgment.

      To be to a permissive appeal from an interlocutory order that would not
otherwise entitled be appealable, the requesting party must establish that (1) the
order to be appealed involves a “controlling question of law as to which there is a
substantial ground for difference of opinion” and (2) an immediate appeal from the
order “may materially advance the ultimate termination of the litigation.” Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(d); see also Tex. R. App. P. 28.3(a), (e)(4); Tex.
R. Civ. P. 168. After reviewing the petition, the record, appellees’ response, and
appellant’s reply, we conclude that the petition does not meet the requirements for a
permissive interlocutory appeal.

      Accordingly, we deny the petition for permissive interlocutory appeal.


                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




                                         2